                       UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

ROBERT HERSHEL POTTER,                          )
                                                )
          Plaintiff,                            )
                                                )
v.                                              )   Case No. CIV-19-725-G
                                                )
CITY OF LAWTON, OKLAHOMA,                       )
                                                )
          Defendant.                            )

                                            ORDER

          Plaintiff Robert Hershel Potter, appearing pro se, filed this lawsuit against

Defendant City of Lawton, Oklahoma, alleging violation of his constitutional rights under

42 U.S.C. § 1983. Defendant has now filed a Motion to Dismiss (Doc. No. 5) pursuant to

Federal Rule of Civil Procedure 12(b)(6). Plaintiff has failed to respond within the time

allowed. For the reasons outlined herein, Defendant’s Motion is granted.

     I.      Plaintiff’s Allegations

          In his Complaint, Plaintiff alleges that Defendant violated his due process rights in

connection with the demolition of Plaintiff’s house. Specifically, Plaintiff alleges that in

December 2016, he “was called to city council meeting where [his] house was placed on

the demolition list,” or “the dilapidated list,” despite the City Council knowing that Plaintiff

was repairing the house and despite there having been no interior inspection made. Compl.

at 4. Plaintiff asserts that he “was made to purchase” an unnecessary remodeling permit

and that despite being promised an extension and his making major improvements to the

house, he did not receive additional time to reach compliance or a hearing. Id. There were
“[m]any other houses in the area . . . in far worse shape,” but in late July—early August

2017, Plaintiff’s house “was demolished” without “due process.” Id.

          Plaintiff seeks compensatory damages as well as damages for “pain and suffering.”

Id. at 5.

    II.      Applicable Standards

          While the Court construes a pro se litigant’s pleadings liberally, all parties must

adhere to applicable procedural rules. See Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.

2007). Under such rules, the complaint must contain “a short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Court

reviewing the sufficiency of a complaint “will not supply additional factual allegations to

round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney

v. New Mexico, 113 F.3d 1170, 1175 (10th Cir. 1997).

          Defendants move to dismiss certain of Plaintiff’s claims pursuant to Federal Rule

of Civil Procedure 12(b)(6) for “failure to state a claim upon which relief can be granted.”

See Fed. R. Civ. P. 12(b)(6). In analyzing a motion to dismiss under Rule 12(b)(6), the

court “accept[s] as true all well-pleaded factual allegations in the complaint and view[s]

them in the light most favorable to the plaintiff.” Burnett v. Mortg. Elec. Registration Sys.,

Inc., 706 F.3d 1231, 1235 (10th Cir. 2013). A complaint fails to state a claim on which

relief may be granted when it lacks factual allegations sufficient “to raise a right to relief

above the speculative level on the assumption that all the allegations in the complaint are

true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted). Bare legal conclusions in a complaint are not entitled to the assumption


                                               2
of truth; “they must be supported by factual allegations” to state a claim for relief. Ashcroft

v. Iqbal, 556 U.S. 662, 679 (2009).

          “[A] pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine

whether he makes out a claim on which relief can be granted.” Hall v. Bellmon, 935 F.2d

1106, 1110 (1991); see also Whitney, 113 F.3d at 1173-74. Whether a complaint contains

sufficient facts to avoid dismissal is context-specific and is determined through a court’s

application of “judicial experience and common sense.” Iqbal, 556 U.S. at 679.

   III.      Discussion

          Although Plaintiff conceivably could state a due-process claim against some

defendant, his general allegations of wrongdoing fail to plausibly show that the City of

Lawton, Oklahoma, violated his due process rights in connection with the demolition of

his house.

          [A] local government may not be sued under § 1983 for an injury inflicted
          solely by its employees or agents. Instead, it is when execution of a
          government’s policy or custom, whether made by its lawmakers or by those
          whose edicts or acts may fairly be said to represent official policy, inflicts
          the injury that the government as an entity is responsible under § 1983.

Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 694 (1978).

          The “official policy” requirement was intended to distinguish acts of the
          municipality from acts of employees of the municipality, and thereby make
          clear that municipal liability is limited to action for which the municipality
          is actually responsible. A challenged practice may be deemed an official
          policy or custom for § 1983 municipal-liability purposes if it is a formally
          promulgated policy, a well-settled custom or practice, a final decision by a
          municipal policymaker, or deliberately indifferent training or supervision.




                                                3
Schneider v. City of Grand Junction Police Dep’t, 717 F.3d 760, 770 (10th Cir. 2013)

(citation and internal quotation marks omitted).

       Even liberally construed, Plaintiff’s assertions of wrongdoing by the City, the City

Council, City Hall, and “neighborhood services” fail to allege the existence of any

municipal policy, custom, or practice by which Defendant could be held liable or to allege

that any such policy, custom, or practice inflicted his injury. See Compl. at 3-5. Nor does

Plaintiff set forth any allegations of deliberately indifferent training or supervision or

specify any final decision made by a policymaker for Defendant. See id.

       The Court is not permitted to “supply additional factual allegations,” Whitney, 113

F.3d at 1175, and Plaintiff’s claims, even if assumed true, lack an adequate basis to impose

municipal liability upon the City of Lawton, Oklahoma. See Schneider, 717 F.3d at 770;

see also Dodds v. Richardson, 614 F.3d 1185, 1208 (10th Cir. 2010) (Tymkovich, J.,

concurring) (“[M]unicipalities are only liable for constitutional violations that they have

directly caused.”).1

                                      CONCLUSION

       As outlined herein, Defendant’s Motion to Dismiss (Doc. No. 5) is GRANTED.

Plaintiff’s claims are dismissed in their entirety without prejudice pursuant to Federal Rule

of Civil Procedure 12(b)(6). A separate judgment shall be entered.


1
  Although the Complaint identifies “City of Lawton Oklahoma / C/O city attorney / Frank
Jensen” in the caption and includes Mr. Jensen’s name alongside Defendant’s in the listing
of the parties, the pleading does not actually state any factual allegations against this
individual or separately raise any claim against him. See Compl. at 1-5. The pleading is
most reasonably construed as raising a due process claim only against Defendant City of
Lawton, Oklahoma.


                                             4
IT IS SO ORDERED this 25th day of March, 2020.




                                 5
